OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OCCirfiiQ- BQX.12308, GAWTOL STATION, AUSTIN, TEXAS 78711
              OFFIUhl DUoiNfcoo nV)                      ££j£H$K3^ U.S.POSTAGE»rtneybowes
              STATE OF TEXAS                  SS2

              PENALTY FOR
                                                    *<                ZIP 78701
              PRIVATE USE   A. „e           til/1" »
                                   Jr." ^¥^S#                         02 1W
                                                                      0001401682 SEP. 24 2015
 9/23/2015                               COA No. 05-91-00621-CR
                      81 S^M
 HARBIN, JAMES BERKELEY^\Tr^T|o. W9^-22107-Q(A)    WR-82,672-01
                                               ^a%43
 On this day, the State's motion for reheafing^has^been denied.
                                                                            Abel Acosta, Clerk
                                          <«SJ3CS

                               JAMES BERKELEY HARBIN
                               BYRD UNIT - TDC # 587558
                               21 FM 247
                               HUNTSVILLE, TX 77320
                                                                                  UTF




BH3B 77320                                 '"'"i'lllili'l'illl'illi'll'l"lil',l,li"ll'
                                iirr'irin"!""